PER CURIAM.
The employer/carrier appeals a worker’s compensation order which we affirm except insofar as the claimant’s average weekly wage computation included state retirement benefits pursuant to Chapter 121, Fla. Stat.
Such benefits do not vest before extended years of employment and the record contains no evidence that they were of any present-day real economic value. The record also fails to show that this claimant’s Chapter 121 benefits had vested, and they are not under the circumstances properly included in the average weekly wage determination. Sunland Training Center v. Thomas, IRC Order 2-3917 (Sept. 19, 1979), petition for cert. filed (Fla. Nov. 7, 1979), Case No. 57,909. Without the Chapter 121 retirement contribution, the claimant’s average weekly wage in the present case is $103, yielding compensation due in the amount of $35.31; the order is hereby amended to so reflect.
Accordingly, the order appealed is affirmed as amended.
ROBERT P. SMITH, Jr., LARRY G. SMITH and WENTWORTH, JJ., concur.